         Case 1:20-cr-00212-PGG Document 16 Filed 05/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                             ORDER

MIGUEL AGUIRRE-MIRON,                                         20 Cr. 212 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the sentencing of the Defendant will take place on

July 8, 2020 at 4:00 p.m. Any submissions on behalf of the Defendant are due on June 17,

2020, and any submission by the Government is due on June 24, 2020.

               It is further ORDERED that the Probation Department prepare a presentence

investigation report for the Defendant.

Dated: New York, New York
       May 15, 2020
